Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered on or about December 12, 1995, which granted plaintiff’s motion for a default judgment and denied defendants’ cross motion for an order extending their time to answer, unanimously affirmed, with costs.
The default judgment was properly granted, defendants having failed to present an excuse for not serving a timely answer or an affidavit sufficient to show a meritorious defense. Concur—Sullivan, J. P., Milonas, Wallach, Tom and Mazzarelli, JJ.